DETAILED ACTION
	This Office Action is in response to the amendment filed 12/02/2021.  Claims 1-2 and 4-12 are acknowledged as pending with claims 1 and 7 being currently amended.  The rejections under 35 USC 112 are withdrawn as having been overcome by the amendment.  The rejections under 35 USC 102 and 103 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voyvodic (US 2016/0324233).
	Regarding claim 1, Voyvodic teaches a rotational motion trainer device comprising: a wearable body harness (see Figs 15-17) including a single shoulder member (see annotated figure below; the indicated member is a single component for engaging a single shoulder) for providing a constant rotation resistance to one or more shoulder muscles during a range of shoulder rotation movement (the elastic nature of the harness provides constant resistance during movement), a back member (see annotated figure below) for providing a constant rotation resistance to one or more spinal muscles during a range of spinal rotation movement (the elastic nature of the harness provides constant resistance during movement), and a single hip member (see annotated figure below; the indicated member is a single component for engaging a single hip)  for providing a constant rotation resistance to one or more hip muscles during a range of hip rotation movement  (the elastic nature of the harness 

    PNG
    media_image1.png
    523
    517
    media_image1.png
    Greyscale

	Regarding claim 2, Voyvodic teaches the wearable body harness provides simultaneous upper body rotational motion training and lower body rotational motion training (the elastic nature of the harness provides upper and lower body resistance during movement).

	Regarding claim 6, Voyvodic teaches the back member is positioned diagonally along the wearer's back (see annotated figure above).
Regarding claim 7, Voyvodic teaches the hip member loops around the wearer's contralateral hip relative to the wearer’s shoulder (see annotated figure above).
Regarding claim 8, Voyvodic teaches the anchor aperture is positioned on the hip member (see annotated figure above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voyvodic (US 2016/0324233) as applied to claim 1 above, and further in view of Wallander (US 2018/0264307).
Voyvodic teaches the harness is made of an elastic band (abstract), but does not specifically disclose it a bungee band.  Wallander teaches a rotational motion trainer device comprising a wearable body harness comprising elastic elements, and further teaches at [0040] that the elastic materials “may comprise materials such as bungee cords, elastomer devices, resistance bands, and/or other similar materials comprising elastic characteristics.  The material used may be interchanged”.  It would have 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voyvodic (US 2016/0324233) as applied to claim 1 above, and further in view of Rempe (US 6,554,747).
Voyvodic fails to teach the anchor aperture is attached to a cable column or elastic band and an attachment hook for attaching the harness to an anchor point.  Rempe teaches an exercise device comprising a wearable harness with an anchor aperture (46) connected to a cable column (see column in Fig. 1) and an elastic band (50), and further comprising an attachment mechanism comprising a hook (62) for attaching the harness to an anchor point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Voyvodic by providing the connections taught by Rempe in order to allow the user to perform a variety of exercises against resistance (see Rempe, column 8 lines 27-39).

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. Applicant argues that Voyvodic does not disclose a single shoulder member and a single hip member.  This is not persuasive, as the elements indicated above as corresponding to the shoulder member and hip member are single members which engage a single shoulder and a single hip, respectively.  Applicant’s claim language does not preclude the existence of additional shoulder or hip members.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784